 LOCAL 1575, ILA471Local1575,International Longshoremen's Associationand Puerto Rico Marine Management, Inc.Local 1994,International Longshoremen's AssociationandPuerto Rico Marine Management,Inc. Cases24-CP-52 and 24-CP-53December 21, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn March 24, 1976, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, the General Counsel andtheCharging Party each filed exceptions and asupporting brief.'Pursuant to the. provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthoritythis proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The consolidated complaint alleges that the Res-pondents violated Section 8(b)(7)(A) of the Act bythreatening to picket Puerto Rico Marine Manage-ment, Inc. (herein PRMMI), with an object of forcingPRMMI to recognize and bargain with the Respon-dents at a time when the Office and ProfessionalEmployees International Union, Local 402, AFL-CIO (herein Local 402), was the' lawfully recognizedrepresentative of the employees involved.The basic issue in this case is whether PRMMI is anemployer engaged in commerce within the meaningof the Act or whether it shares exemption fromcoverage of the Act with Puerto Rico MarineShipping Authority, an instrumentality of the Com-monwealth of Puerto Rico. The parties stipulated thatthe jurisdictional question be resolved by Cases 24-CC-195 and 24-CP-51. That case,National MaritimeUnion of America, AFL-CIO (Puerto Rico MarineManagement, Inc.),227 NLRB 20 (1976), held thatPRMMI was not exempt. For the 'reasons statedtherein, we find that PRMMI is an employer,engagedin commerce within the meaning of the Act and shallassertjurisdiction herein.IThe Charging -Party has requested oral argument. This request is herebydenied as the record,the exceptions,and the brief adequately present theissues and the positions of the partiesThe Charging.Party also has filed a motion to remand to the Admimstra-tiveLaw Judge to reopen the hearing for the purpose of conducting anevidentiary hearing. Although no witnesses testified at the hearing herein, thepleadings and stipulations of the parties form a sufficient basis for resolvingthe issues in this proceeding.Accordingly,the motion is dented.227 NLRB No. 5The parties stipulated that the factualallegations ofthe complaint are true, to receipt of relevant con-tracts, and to certain facts. The basic facts are setforth by the Administrative Law Judge. Briefly,PRMMI had a management contract to operate SeaLand Services, whose office clericals and dispatcherswere represented by Local 402. Maritime Transporta-tionManagement of Puerto Rico (herein MTM) hada managementcontract to operate Trans-AmericanTrailer Transport, Inc., whose office clericals anddispatcherswere represented byRespondents.MTM'S management"contract was terminated as ofSeptember 30, 1975,as were itsbargaining agree-ments with Respondents. Respondents then demand-ed that PRMMI hire all- MTM office clericals anddispatchers and that Respondents continue to repre-sent theseemployees. In furtherance of their de-mands, Respondents threatened to picket PRMMI.Pursuant- to agreement with Local 402 and Respon-dents, PRMMI hired all former MTM office clericalemployees and dispatchers.The Administrative Law Judge correctly states thatto find a violation it- -Bust,-be established (1) thatPRMMI at- all pertinent times has lawfully 'recog-nized Local 402 as exclusive bargaining representa-tive of employees in question; (2) that a questionconcerning representation could not properly beraised; and (3) that the threat to picket was for thepurpose of securing recognition or bargaining. Para-grah 17 of the complaint states that an object ofRespondents' actions was "to force and requirePRMMI to recognize and bargain with [Respon-dents] as the collective bargaining representative ofthe office clerical employees and dispatchers ofPRMMI." Paragraph 19 of the complaint states that"PRMMI has, in accordance with the Act, lawfullyrecognized [Local 402] as the representative of theoffice clerical employees and dispatchers of PRMMIfor collective bargaining purposes" at pertinent times.The Administrative Law Judge concluded, how-ever, that a question concerning representation couldbe raised and dismissed the complaint. In doing so herelied on certain language in paragraph 16 of thecomplaint, which reads:Pursuant to agreement by PRMMI, OPEIUand Respondents, PRMMI has employed -sinceOctober 1, 1975, all of the former MTM officeclerical employees and, dispatchers, without repre-Office andProfessional Employees InternationalUnion, Local 402, AFL-CIO, is a Party inInterest herein.The International has filed a motion toremand tothe Administrative Law Judge for receivingadditional evidence.The International states that the hearingwas defective because it did notreceive notice thereof anddid notparticipatetherein.Local 402, the Party inInterest,however,was notifiedof the hearing and, through a representative,participated in the hearing.Accordingly,themotion is denied as theInternational has not shown thatitwas prejudiced. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDsentation by any labor organization, but Respon-dents continue to demand under threats describedinparagraphs 14 and 15, above, the right torepresent them, notwithstanding PRMMI's recog-nition of, and contract with, OPEIU covering suchemployee classifications.The Administrative Law Judge specifically relied onthewords "without representation by any labororganization" to find that a question concerningrepresentation could be raised. However unfortunatethe choice of words in paragraph 16,2 the context,further statements in the complaint, and stipulationsby the parties make clear that no question concerningrepresentation can be raised. Paragraph 16 of thecomplaint describes PRMMI's actions in response toRespondents' threats and demands and that Respon-dents continued their threats. Paragraph 19 of thecomplaint states, as indicated above, that Local 402 isrecognized as collective-bargaining representative.The paragraph also succinctly states that "a questionconcerning the representation of such employeesunder Section 9(c) of the Act could not appropriatelybe raised at the time of [Respondent's] conduct." Atthe hearing the parties stipulated as follows:Paragraph 3, that Maritime Transportation Man-agement of Puerto Rico dispatcher employeeswere and still are claimed to be represented byRespondent Local 1575, International Longshore-men'sAssociation, and Respondent Local 1994,International Longshoremen's Association repre-sentedMaritime Transportation Management ofPuerto Rico office clerical employees and stillclaims to represent them.On the other hand, such employee classificationsemployed by the Charging Party, Puerto RicoMarine Management, Inc., were and are representedby the following labor organization,Office andProfessional Employees International Union Local402, AFL-CIO.When Puerto Rico Marine Management, Inc.took over the former Maritime TransportationManagement of Puerto Rico employees in suchclassifications,Respondent's Locals 1575 and1944, International Longshoremen's Associationclaimed and continued to claim such classifica-tions. [Emphasis supplied.]The parties have clearly stipulated that the employeesin question were and are represented by Local 402.The parties have also stipulated to the facts in thecomplaint, including paragraph 19. Specifically, withthe exception of the conclusionary allegations of thecomplaint (par. 20 and 21) and of the allegation thatPRMMI is an employer within the meaning of theAct,Respondentswithdrew their denials to thecomplaint, admitted the same, and stipulated thatfactual findings may be predicated upon the same.For these reasons, we find that no question concern-ing representation could properly be raised.Accordingly, we find that Respondent has violatedSection 8(b)(7)(A) of the Act and shall order it tocease and desist therefrom and take certain affirma-tive action.CONCLUSIONS OF LAW1.Puerto Rico Marine Management, Inc., is, andhas been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Local 1575, International Longshoremen's As-sociation; Local 1994, International Longshoremen'sAssociation; and Office and Professional EmployeesInternational Union, Local 402, AFL-CIO, are labororganizations within the meaning of Section 2(5) ofthe Act.3.By threatening to picket Puerto Rico MarineManagement, Inc., with an object of forcing orrequiring PRMMI to recognize and bargain withRespondents as the collective-bargaining representa-tiveof PRMMI's office clerical employees anddispatchers at a time when PRMMI lawfully recog-nized Office and Professional Employees Internation-alUnion, Local 402, AFL-CIO, as the collective-bargaining representative of such employees, and aquestion concerning representation could not beraised under Section 9(c) of the Act, the Respondentshave engaged in unfair labor practices within themeaning of Section 8(b)(7)(A) of the Act.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondents,Local 1575, International Longshoremen's Associa-tion, and Local 1994, International Longshoremen'sAssociation, San Juan, Puerto Rico, their officers,agents, and representatives, shall:1.Cease and desist from threatening to picket,picketing, or causing to be picketed Puerto RicoMarine Management, Inc., with an object of forcingor requiring Puerto Rico Marine Management, Inc.,to recognize and bargain with Respondents as the2Counsel states that the words were meant to say that former MTMfor what it purports to be-counsel's explanation.We do not, of course, baseemployees were not required to pay dues to Local 402.We mention this onlyour findings on counsel's statement since it is not evidence LOCAL 1575, ILA473collective-bargaining representative of office clericalemployees and dispatchers employed by Puerto RicoMarine Management, Inc., at a time. when PuertoRico Marine Management, Inc., has lawfully recog-nized Office and Professional Employees Internation-alUnion, Local 402, AFL-CIO, as the collective-bargaining representative of such employees, and aquestion of representation may not be raised underSection 9(c) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at their offices, meeting rooms, and hiringhalls in Puerto Rico copies of the attached noticemarked, "Appendix." 3 Copies, of said notice, inEnglish and Spanish, on forms provided by theRegional Director, for Region 24, after being dulysigned by the Respondents' representative, shall -beposted by the Respondents immediately upon receiptthereof, and be maintained by them for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted.Reasonable steps shall be taken by theRespondents to insure that said notices are notaltered, defaced, or covered by any other material.(b) Deliver to the Regional Director for Region 24signed copies of the Appendix for posting by PuertoRicoMaineManagement, Inc., in places wherenotices to employees are customarily posted, if theCompany is willing to do so.(c)Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.MEMBER PENELLO,dissenting:For the reasons stated in my dissent inNationalMaritime Union off America,AFL-ClO(PuertoRicoMa-rineManagement, Inc.), 227NLRB20 (1976), I wouldfind PRMMI to be exempt from the coverage of theAct. Accordingly,I would dismiss the complaint in itsentirety.3 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the -United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto give evidence, the National Labor Relations Boardfound that we violated the National Labor RelationsAct and ordered us to post this notice.WE WILL NOT threaten to picket, picket, orcause to be picketed Puerto Rico Marine Manage-ment, Inc., with an object of forcing or requiringPuerto Rico Marine Management, Inc., to recog-nize and bargain with us as the collective-bargain-ing representative of office clerical employees anddispatchers employed by that Company at a timewhen Puerto Rico Marine Management, Inc.,lawfully recognizes Office and Professional Em-ployees International Union, Local 402, AFL-CIO, as the collective-bargaining representative ofsuch employees, and a question of representationmay not be raised under Section 9(c) of the Act.LOCAL 1575 -INTERNATIONALLONGSHOREMEN'SASSOCIATIONLocAL 1994,INTERNATIONALLONGSHOREMEN'SASSOCIATIONDECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge: Thiscase was heard at Hato Rey, Puerto Rico, on December 18,1975. An order consolidatingcases,complaint and notice ofhearing issued on November 18, 1975, alleging that theRespondent, Local 1575, International - Longshoremen'sAssociation (hereafter referred to as Local 1575), and Local1994, International Longshoremen's Association (hereafterreferred to as Local 1994), violated Section 8(b)(7)(A) of theAct by threatening to picket the Charging Party, PuertoRicoMarine Management, Inc. (hereafter referred to asPRMMI), an object of which was to force and requirePRMMI to recognize and bargain with Respondents as thecollective-bargaining representative of PRMMI's officeclerical employees and dispatchers, at a time when PRMMIhad lawfully recognized the Office and Professional Em-ployees InternationalUnion (hereafter referred to asOPEIU), as the representative for said employees, and at atimewhen a question concerning representation withrespect to these employees could not be raised underSection 9(c) of the Act.The facts concerning the alleged violations of the Act arenot in dispute, since at the hearing the parties entered into astipulation in connection with which the Respondentswithdrew their answer denying the factual allegations of thecomplaint. Respondents continue to deny the commissionof any unfair labor practices alleged in the complaint and,in addition, continue to deny that PRMMI is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act. Additionally, with respect to the 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDjurisdictional issue, itwas stipulated that this precisequestion had been litigated inNational Maritime Union ofNorth America, AFL-CIO (Puerto Rico Marine Manage-ment,Inc.),Cases 24-CC-195 and 24-CP-51, currentlypending before Administrative Law Judge Paul Bisgyer,and that the Board's decision concerning thejunsdictionalquestion in that case by dispositive of that issue in this case.[227 NLRB 20 (1976).]All parties were afforded a full opportunity to participateat the hearing. Oral argument was waived. The briefs, filedby the General Counsel, the Charging Party, and theRespondents, have been carefully considered.Upon the entire record, I make the following:FINDINGS OF FACT1.JURISDICTIONAs admitted by Respondents,PRMMI is, and has been atall times material herein, a corporation duly organized, andexisting by virtue of the laws of the State of Delaware.PRMMI maintains its principal office and places ofbusiness at Puerto Nuevo,San Juan,Puerto Rico,where itis,and has been at all times material herein,continuouslyengaged in providing management services and relatedservices for ocean,common-carrier freight transportationfor Puerto Rico Maritime ShippingAuthority, a publiccorporation established in June1974 by the Common-wealth of Puerto Rico.During the past year,a representa-tive period,PRMMI,in the course and conduct of itsbusiness operations,performed services valued in excess of$500,000,of which services valued in excess of$50,000 wereperformed in, and for various enterprises located outside,Puerto Rico.Ifind that the ChargingParty,PRMMI, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.'It.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and I find, that Local 1575 andLocal 1994 each are and have been at all times materialhere in labor organizations within the meaning of Section2(5) of the Act. It is also found, based upon the stipulatedfacts set forth below in section III of this Decision, that theOPEIU also is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Stipulated FactsPuerto Rico Maritime ShippingAuthority (herein calledPRMSA),isand had been at all times material herein apublic corporation established in June1974 by the Com-monwealth of Puerto Rico for the purpose of providingocean common-carrierfreight transportationbetweenPuerto Rico and the United States mainland,and for saidpurpose it acquired certain facilities of private commercialcarriers engaged in such transportation, including Sea LandServices(herein called Sea Land),and Trans-AmericanTrailer Transport,Inc. (herein calledTTT). PRMSA, iniIn the event thatthe Board finds, on the basis of the recordinNationalMaritime Union of North America, AFL-CIO (Puerto Rico Marine Manage-ment,Inc),Cases 24-CC-195 and 24-CP-51, currently pending beforeAdministrative Law Judge Paul Bisgyer, that PRMMI is not an employerturn,enteredintomanagementservice contractswithPRMMI on July 1, 1974, and with Maritime Transporta-tionManagementof Puerto Rico (herein called MTM), onSeptember 26, 1974, for exclusive operation of the Sea Landand TTT acquisitions, respectively. PRMMI and MTM, inturn, took over the office clerical employees and dispatch-ers previously employed by Sea Land and TTT, respective-ly, at the facilities here involved.The Sea Land office clerical employees and dispatchershad been historically represented by Office and Profession-alEmployeesInternationalUnion, Local 402, AFL-CIO(herein called OPEIU), and PRMMI recognized OPEIU astheir exclusive bargaining representative, entering intoadoption of an existing lawful and valid OPEIU contracteffective until November 9, 1975. The TTT employees insuch classifications taken over by MTM, on the other hand,were represented by Local 1994 (officeclericals) and Local1575 (dispatchers), which were Locals recognized by MTMand are parties to bargaining contracts with MTM coveringsuch employees, effective by the terms thereof until April11, 1978.On August 21, 1975, MTMgavewritten notice to Locals1994 and 1575 that PRMSA intended to cancel the MTMmanagementcontract as of September 30, 1975, and toconsolidateallmanagementunder PRMMI, in which eventthe bargaining contracts between MTM and said Localswouldterminate.On September 3, 1975, MTM furthernotified said Localsthat its managementcontract had infact been canceled by PRMSA, that MTM would ceaseoperations as of September 30, 1975, and that bargainingcontracts with said Locals were terminated as of the latterdate.Commencing on or about August 21, 1975, and continu-ing on various dates thereafter, Locals 1994 and 1575 madedemands upon PRMMI that it hire all of the office clericalemployees and dispatchers employed by MTM, and thatLocals 1994 and 1575continueto represent such employ-ees, notwithstanding coverage of the office clerical employ-ee and dispatcherclassificationsby the PRMMI-OPEIUcontract described above. In furtherance of these demands,meetingswere held in Respondent's main office on August21 and 28,September3 and 4, and October 1, 1975,between PRMMI officials and Respondents. At thesemeetingsRespondents'agents,Guillermo Ortiz, Sr. and Jr.,president and vice president, respectively, of Local 1575and advisors of Local 1994, threatened that unless PRMMIcomplied with their demands Local 1994 office clericalemployeemembers would picket PRMMI at PRMMIpremisesin Puerto Nuevo, and Local 1575 stevedoring andother members would honor such picketing by refusing toperform services for PRMMI.Pursuantto agreementby PRMMI, OPEIU, and Re-spondents, PRMMI has employed since October 1,1975, allof the former MTM office clerical employees and dispatch-ers,withoutrepresentationby any labor organization, butRespondentscontinue to demandthe right to representthem,notwithstanding PRMMI's recognition of, andengaged in commerce within the meaningof Sec. 2(2), (6), and (7) of the Act,Iwould then find that PRMMI is not an employer engaged in commercewithin the meaningof Sec. 2(2), (6), and (7) of the Act in this case. [227NLRB 20 (1976)1 LOCAL 1575, ILA475contract with, OPEIU -covering such employee classifica-tions. Locals 1994 and 1575, at the time they engaged in theconduct described above, were, not, and are not nowcurrently, certified as the representative of any officeclericalemployees or any dispatchers employed byPRMMI.B.Contentions of the PartiesIn his brief the General Counsel contends that on thebasis of theWaterway Terminalscase,2 Respondents' threatto picket PRMMI for a recognitional object violatedSection 8(b)(7)(A) of the Act.Respondents contend that when PRMMI took over theoperations formerly performed by MTM, it also inheritedMTM's contractual obligation to Respondents. It is furthercontended that there is no evidence that OPEIU is now themajority representative of the employees in the classifica-tions in issue here.C.Discussion and ConclusionsIn urging that a violation of Section 8(b)(7)(A) of the Actbe found, the General Counsel, in his brief, relies entirelyon the Board's decision inWaterway Terminals.As suc-cinctly stated inWaterway,in order for the GeneralCounsel to prevail in this proceeding it must be establishedthat (1) PRMMI at all pertinent times has lawfullyrecognized OPEIU as the exclusive bargaining representa-tive of the office clerical employees and dispatchers inquestion; (2) that a question concerning representationcould not properly be raised under Section 9 of the Act atthe time Respondents threatened to engage in picketingPRMMI; and (3) that the threat to picket PRMMI was forthe purpose of securing recognition for Respondents orrequiring PRMMI to engage in collective bargaining withRespondents with respect to wages, hours, or terms orconditions of employment of PRMMI's office clericalemployees and dispatchers.Respondents admit thatOPEIU has been the lawfully recognized exclusive collec-tive-bargaining agent of the PRMMI office clerical employ-ees and dispatchers formerly employed by Sea Land at itsfacilities, but maintains that it should continue to representthe former MTM employees who worked at the facilitiesformerly owned by TTT. Respondents also admit that theythreatened to picket PRMMI unless PRMMI hired all ofthe former MTM office clerical employees and dispatchersand unless Respondents continued to represent theseemployees.Despite considerable similarities between theWaterwaycase and the instant matter, I find that the facts involvedherein render these two cases distinguishable. As analyzedby the Board inTeamsters Local Union No. 676 (ShellChemical Company, a Division of Shell Oil Company),199NLRB 445,446 (1972):Thus, inWaterway Terminals,the respondent labororganization demanded as the price for withholdingpicket an arrangement whereby its members wouldeffect a mass displacement of the employees at Water-way who were represented by another labor organiza-tion.As the Trial Examiner pointed out in that case:Viewed realistically, the immediate objective ofRespondent's demands and the inevitable conse-quence of Waterway's acquiescence would havebeen the establishment of [Respondent] as thedominant voice in the representation of 60 or 70employees affected by the change.In the instantcase,however, Respondents were notseeking to substitute themselves as exclusive collective-bargaining representative for any of the employees ofPRMMI represented by the OPEIU at the former Sea Landfacilities.Rather, Respondents demanded that the formerMTM office clerical employees and dispatchers who hadworked at the former TTT facilities be employed byPRMMI and that Respondents, who had previously beenthe lawful representative of these employees, continue astheir exclusive representative. Keeping in mind this distinc-tion, I note a further significant factual distinction herewhich I find to be dispositive of the instant proceeding. Thestipulated facts here show that pursuant to an agreementbetween PRMMI, the OPEIU, and the RespondentsPRMMI has employed, since October 1, 1975, all of theformerMTM office clerical employees and dispatchers,without representation by any labor organization.Thus it isclear that since October 1, 1975, the office clerical employ-ees and dispatchers in question have been working withoutany of the benefits of any collective-bargaining agreement.Whether this October 1, 1975, arrangement entered into byall the parties in this matter was simply a convenient deviceto, in effect, obtain what amounts to an advisory opinionfrom the Board concerning the merits of this dispute, whileat the same time maintaining industrial peace, is notrevealed in the record. In any event, the Act provides othermore appropriate means of resolving such questions shortof denying the affected employees access to representa-tion.3Nevertheless, it is clear that one of the prerequisitesto a finding of an 8(b)(7)(A) violation is that a questionconcerning representation could not properly be raised. Ifind and conclude that, under the circumstances discussedabove, a question concerning representationmay beproperly raised. Accordingly, I find and conclude that theGeneral Counsel has not proven that the Respondentsviolated Section 8(b)(7)(A) of the Act.CONCLUSIONS OF LAW1.PuertoRico Marine Management,Inc., is,and hasbeen at all times material herein,an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act 42 International Longshoremen's and Warehousemen'sUnion Local No. 8Service,Inc.), 185 NLRB 163 (1970),in which the Board talks of instability in(Waterway TerminalCompany),193 NLRB 477 (1971).the bargaining relationship as permitting a question concerning representa-3Cf.SheetMetal Workers Local No. 2, AFL-CIO (Farmer &Sipes Inction to be raised.d/b/a Rain-Flow of Kansas City),201 NLRB 568 (1973),andLocal Union No4 In the event the Board should find inNational MaritimeUnionof North42, LaborersInternationalUnion of North America, AFL-CIO (R & E AsphaltAmerica,AFL-CIO (Puerto Rico Marine Management,Inc.),Cases 24-CC-(Continued) 476DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Local 1575, International Longshoremen's Associa-3.Respondent did not violate Section 8(b)(7)(A) of thetion,Local 1994, International Longshoremen's Associa-Act, as alleged in the complaint.tion, and Office and Professional Employees International[Recommended Order for dismissal omitted from pubh-Union, Local 402, AFL-CIO, are labor organizationscation.]within the meaning of Section 2(5) of the Act.195 and24--CP-51, that PRMMI is not an employer engaged in commercewithin the meaning ofthe Act,Iwould then concludethatPRMMI is not anemployer engaged in commerce within the meaning of Sec. 2(2),(6), and (7)of the Act